HLD-083 (January 2011)                                         NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 11-1065
                                      ___________

    IN RE: JOHN T. PICKERING-GEORGE (ADOPTED) JOHN R. DALEY, JR.,
                                Petitioner
                  ____________________________________

                     On a Petition for Writ of Mandamus from the
                 United States District Court for the District of Delaware
                       (Related to D. Del Civ. No. 10-cv-00313)
                      ____________________________________

                   Submitted Pursuant to Rule 21, Fed. R. App. P.
                               January 31, 2011
         Before: MCKEE, Chief Judge, ALDISERT AND WEIS Circuit Judges

                              (Opinion filed: July 24, 2012)
                                       _________

                                       OPINION
                                       _________

PER CURIAM

       In April 2010, John Pickering-George filed an action in the United States District

Court for the District of Delaware, apparently seeking “disbursement” of various

documents. The District Court issued an order directing Pickering-George to complete

an in forma pauperis (“IFP”) application or pay the filing fee within 21 days, warning that

failure to do so would result in dismissal of the case (the “fee order”). Pickering-George

failed to comply with the fee order, and the District Court dismissed the case without
                                             1
prejudice by order entered July 1, 2010. On August 23, 2010, Pickering-George filed a

motion for reconsideration, alleging that he did not receive the fee order. The case was

reassigned to Judge Leonard P. Stark on August 25, 2010.

      In January 2011, Pickering-George filed a petition for a writ of mandamus in this

Court, complaining about the District Court’s “failure to respond” to his motion for

reconsideration. Subsequent to the filing of his mandamus petition, the District Court

granted Pickering-George’s motion for reconsideration, permitting him to pay the filing

fee or submit an IFP application within 21 days. Pickering-George complied with that

order and filed an IFP application. The District Court granted that application by order

entered March 4, 2011. Because the District Court has provided the relief that Pickering-

George sought in his mandamus petition, we will deny that petition as moot.




                                            2